DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Introductory Remarks
	In response to communications filed on 22 August 2022, claims 1-2 and 4-6 are amended per Applicant's request. Claim 3 is cancelled. No claims were withdrawn. No new claims were added. Therefore, claims 1-2 and 4-6 are presently pending in the application, of which claim 1 is presented in independent form.

The previously raised objection is withdrawn in view of the amendments to the claims.
The previously raised 112(b), indefiniteness rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued with regards to claim 6.
The previously raised 101 rejection of the pending claims is maintained.
The previously raised 102/103 rejection of the pending claims is withdrawn in view of the amendments to the claims. A new ground(s) of rejection has been issued.





Response to Arguments
Applicant’s arguments regarding claim objections (see Remarks, p. 4) have been fully considered. The amendments render the objections moot, and the objections have been withdrawn.
Applicant’s arguments regarding the 112(b), indefiniteness rejection of claims 1-6 (see Remarks, p. 5-10) have been fully considered.
The 112(b), indefiniteness rejection of claim 1 has been withdrawn in view of the amendments to the claim. The corresponding 112(b), indefiniteness rejections of claims 2 and 4-5 have been withdrawn, as they had been rejected for virtue of their dependency on claim 1 and for failing to cure the deficiencies of claim 1 (note that claim 3 has been canceled, rendering any rejections pertaining to claim 3 moot).
The 112(b), indefiniteness rejection of claim 6 has been maintained. Previously, the 112(b), indefiniteness rejection indicated that the differences between claims 5 and 6 could not be ascertained (where claim 6 depends upon claim 5).
Applicant emphasizes the limitation that claim 5 refers to a “knowledge providing program” and claim 6 refers to a “knowledge production program” (emphasis added by Applicant) (see Remarks, p. 6). However, this does not make it any more clear what the difference between “providing” versus “producing” in the context of the claimed invention is.
For example, in independent claim 1, the use of “providing” and “producing” seem to be closely related, yet the distinguishing aspects are not clear; see, e.g., Claim 1 “a knowledge manager for managing and providing knowledge information that has been produced on a previous event…”. Thus, the “providing” step seems to at least encompass a “producing” step, and thus it cannot be clearly delineated what constitutes “producing” versus “providing”.
Applicant’s arguments regarding the knowledge providing versus production (see Remarks, p. 7-8) have been fully considered but are not persuasive.
Because the APIs are used for gaining access to, i.e., interfacing with, various data sources (claim 1), it is unclear how the selling of the API (claim 5) can be separated from the selling of information in claim 6, i.e., can one sell the interface to information (API), without that information? That does not appear to make sense from a technological standpoint. Thus, it is unclear what the difference between “providing” versus “producing” is.
For at least the aforementioned reasons, the 112(b), indefiniteness rejection of claim 6 has been maintained.
Applicant’s arguments regarding the limitation “…the knowledge production program shares part of an algorithm when the knowledge manager produces the answer” (see Remarks, p. 8-9) are unpersuasive. The cited portions of the Specification do not further lend clarity to what is meant by “shar[ing] part of an algorithm” in the context of knowledge production, since the knowledge production program’s role is supposed to, i.e., produce knowledge; it is unclear what the algorithm with regards to the production of knowledge is.
Firstly, it is unclear what all the steps in producing knowledge are; thus, it is unclear what step(s) the algorithm is supposed to perform. Secondly, it is unclear whether the algorithm is supposed to work in tandem with some (undefined) computing component, e.g., whether there are certain components that the algorithm is supposed to be applied to, or whether the algorithm exists as an independent entity/agent/script.
Thus, it is unclear what the algorithm is and/or who is involved in the algorithm, e.g., is it executed by something? Does it result in the execution of something?
Simply stating that the algorithm is shared between processes is confusing because algorithms are supposed to perform some sort of step, and be executed by something, and none of these are defined by the claims or Specification.
For at least the aforementioned reasons, the 112(b), indefiniteness rejection is maintained.
Applicant’s arguments regarding the 101 rejection (see Remarks, p. 10-29) have been fully considered but are not persuasive.
Applicant’s arguments that because claim 3 did not appear in Step 2A, Prong One at page 6, and independent claim 1 was amended to recite features of previous claim 3 (see Remarks, p. 10-11) is unpersuasive.
Claim 3 appears on p. 7-8 of the previous Office Action (which asks whether the claims are integrated into a practical application by assessing whether the claims contain any additional elements that amount to significantly more than the judicial exception).
Thus, Claim 3 was found to not include any additional elements that amounted to significantly more. Therefore, the incorporation of elements of Claim 3 into independent claim 1 does not move the claims out of the realm of abstract ideas.
Applicant’s assertion that the claims are directed to improvements in a knowledge providing device, and not a method of organizing human activity using a generic computing environment (see Remarks, p. 12-17) is unpersuasive.
Applicant recites the purported problem to be solved (“It is difficult to easily provide dynamic knowledge information as described so as to receive the value thereof”) (Remarks, p. 14), and that the improvements are embodied as, e.g., the data API (Remarks, p. 14-16), which is easily incorporated into an edge server, thereby making it possible to provide an appropriate user interface (Remarks, p. 16), which makes it not necessary to specially take time for development (Remarks, p. 16). The producer of the knowledge information that receives the value of the produced knowledge information (Remarks, p. 15) by selling the data API 216 (Remarks, p. 16).
Firstly, with regards to the problem of “providing dynamic knowledge information”, this is little more than updating information, i.e., electronic recordkeeping. The claims do not, for example, purport to store or collect information in a way beyond reciting generic computers for collecting and storing the information at a high level of generality.
For example, in Alice, using computers to create and maintain “shadow” accounts amounted to electronic recordkeeping—one of the most basic functions of a computer.1
Secondly, with regards to the improvements being represented as data API “which is easily incorporated into an edge server”, is unpersuasive. Firstly, there is no specific limitations regarding how the API is “easily” incorporated into an edge server.
For example, what characteristics does the claimed API have that would make it “easier” to incorporate into the edge server compared to, e.g., generic or standard APIs that already exist?
Thus, the purported improvement that the API is somehow “easier” to incorporate into an edge server is nothing more than a desired goal, result, or effect.
Because there is nothing particular with regards to the APIs, the claimed APIs, at such a high level of generality, do nothing more than function as generic interfaces for communicating with the data sources (i.e., the data APIs), and for aggregating/displaying information (i.e., the integrated API). These do little more than an attempt to limit the claims to a particular technological field, and thus do not amount to significantly more.
Lastly, with regards to the selling of the API, the claims are recited at such a high level of generality that the selling of the API on one operation screen is little more than providing a generic interface for, essentially, a marketplace of APIs and data. This confirms that the nature of the claims is within certain methods of organizing human activity, i.e., providing an electronic marketplace for information services.
Applicant’s arguments with regards to Step 2A, Prong Two (see Remarks, p. 17-27) is unpersuasive.
Applicant’s assertion that the claims have been amended in a manner to limit how the steps of the recited features were accomplished (Remarks, p. 18) by including language regarding a knowledge providing device that includes data API and integrated API (Remarks, p. 19) is unpersuasive for the same reason as in bullet point (3)(b)(iv) above. In addition, simply reciting a generic device does little more except to recite the abstract idea (i.e., the various steps) while adding the words “apply it” with a computer—i.e., an attempt to limit the claims to a particular technological field (namely, via computers).
Applicant’s attempts to move the claims outside the realm of abstract ideas by simply adding limitations concerning a device and APIs still do not address “how” the steps are accomplished. The “how” involves by what particular process or structure the steps are being performed. Simply stating that a device implements the steps is not enough; rather, what is needed to move the claims outside the realm of abstract ideas is a concrete embodiment of those steps.
The claims, however, recite each of the steps at a high level of generality; the APIs themselves are generic and no steps are given as to how the integrated API, for example, performs the integration; nor is there any detailed description regarding any unique interface. Rather, the claims as a whole recite a series of steps at a high level of generality, using generic components (i.e., the various devices and programs), generic interfaces (i.e., the APIs), and generic user interfaces. There is nothing in the claims that render them an improvement over common computing technologies.2,3
Applicant’s assertion that the claims represent an improvement with purported advantages (see Remarks, p. 20-25) have already been addressed in bullet (3)(b)(iv) above, and are thus unpersuasive for those reasons.
Applicant’s argument that the at-least underlined portions of claim 1 as appears in Remarks, p. 26, are directed to a particular, limited application of a knowledge providing device (see Remarks, p. 26-27) is unpersuasive. There are no limitations confining the claims to a particular type of data, or process for collecting, storing, or retrieving information. Rather, such steps are recited at a high level of generality and not a particular (computing) means for accomplishing such steps.
Applicant’s arguments that the claims do not recite well-understood, routine, and conventional activities (see Remarks, p. 27-29) are unpersuasive.
Firstly, the use of a computer to perform various functions is nothing more than reciting an abstract idea while adding the words “apply it” with a computer, which does not amount to significantly more. Thus, when removing the various claimed “devices”, one looks to what remains in the steps.
Secondly, the use of APIs is also not enough. APIs are used for interfacing/accessing data, and thus is little more than essentially stating that data is collected using some standardized interface. At best, the use of data APIs and an integrated API function as nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result.
The type of data involved in the claims are also nothing more than insignificant field-of-use limitations, describing the context rather than a particular means of achieving the intended result/goal.
Thus, when removing the use of computers and the type of data involved, the claims do nothing more than state that such information is received/collected and outputted as a result of the search, i.e., this is nothing more than receiving and transmitting data, storing and retrieving data, and electronic recordkeeping, each of which are well-understood, routine, and conventional activities.
Therefore, for at least the aforementioned reasons, the 101 rejection is maintained.
Applicant’s arguments regarding the 102/103 rejection (see Remarks, p. 29-32) have been fully considered, but are moot because Applicant’s arguments to the pertain to the new combination of references being used in the current rejection. See the 103 rejection below for further detail.





Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input step of…”, “an inquiry step of…”, “a reception step of…”, and “an output step of…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “wherein the operation service system [of claim 5] further sells and manages a knowledge production program for a knowledge production server to register the knowledge information in the knowledge manager; and the knowledge production program shares part of an algorithm when the knowledge manager produces the answer”.
Because the APIs are used for gaining access to, i.e., interfacing with, various data sources (claim 1), it is unclear how the selling of the API (claim 5) can be separated from the selling of information in claim 6 (e.g., can one sell the interface to information (API), without that information?). Thus, it is unclear what the difference between “providing” versus “producing” is.
Additionally, with regards to the “shar[ing] part of an algorithm”, it is unclear. Firstly, it is unclear what all the steps in producing knowledge are; thus, it is unclear what step(s) the algorithm is supposed to perform. Secondly, it is unclear whether the algorithm is supposed to work in tandem with some (undefined) computing component, e.g., whether there are certain components that the algorithm is supposed to be applied to, or whether the algorithm exists as an independent entity/agent/script.
Thus, it is unclear what the algorithm is and/or who is involved in the algorithm.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 and 4-6 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception (i.e., an abstract idea) without significantly more.
	Independent claim 1 recites certain methods of organizing human activity, i.e., certain activity between a person and a computer and managing personal behavior or relationships or interactions between people, of receiving an input of information of an event which occurs in a unit, making an inquiry for a cause of or a countermeasure against an event to a knowledge manager; receiving data which includes an answer to the inquiry; and outputting the received data.
	Dependent claim 2 recites receiving feedback information on the answer from a user, and to provide the feedback information to the knowledge manager.
	Dependent claim 4 recites detecting the occurrence of the event so as to input related data of the event to the knowledge providing program.
	Dependent claim 5 recites selling and managing the knowledge providing program of claim 1 (which also encompasses commercial or legal interactions).
	Dependent claim 6 recites selling and managing the knowledge providing program of claim 1 (which also encompasses commercial or legal interactions).
	Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application.
	In particular, the claims recite various computing hardware components, which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	Additionally, independent claim 1 recites receiving an input of information, making an inquiry (i.e., searching) a knowledge manager, providing knowledge information, receiving an answer to the inquiry, and outputting the receive data. Each of these steps are insignificant extra-solution activities. Additionally, the searching step is recited at a high level of generality and does not amount to significantly more.
	The independent claim further recites various types of information being received, searched, and provided as output. These are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result.
	Dependent claim 2 recites receiving feedback information on an answer from a user, and providing the feedback information to the knowledge manager. These are nothing more than insignificant extra-solution activities, which is a tangential or nominal addition to the claim that is unrelated to how an event may be detected, an inquiry/searching step is performed, or how the system may derive data contained within the knowledge manager. Additionally, the fact that feedback information is being received/provided is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result.
	Independent claim 1 recites the use of data application programming interfaces (API) and an integrated API displayed on one operation screen (note that the integrated API is recited at a high level of generality, reciting an intended goal/result rather than a particular manner of achieving the result of providing the function of operating the plurality of types of knowledge information on one operation screen). Dependent claim 4 recites detecting an occurrence of the event so that related data is inputted to the knowledge providing program. Dependent claim 5 recites selling and managing the data API executable by the knowledge providing device. Dependent claim 6 recites selling and managing a knowledge production program for a knowledge production server to register the knowledge information in the knowledge manager, and a knowledge production program sharing part of an algorithm when the knowledge manage produces the answer.
Such limitations do not further limit how—by what particular process or structure—an event may be detected, the inquiry/searching step is performed, or how the system may derive the data contained within the knowledge manager. Therefore, these limitations do nothing more than attempt to minimally narrow the abstract idea to a particular field-of-use, describing the context at a high level of generality rather than a particular manner of achieving the result. As a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it.4
(Note that with regards to dependent claim 6, note that the word “register[ing]” knowledge information is little more than essentially collecting/storing information.)

	The claims do not contain additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the computing hardware components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Independent claim 1 recites receiving an input of information, making an inquiry (i.e., searching) a knowledge manager, providing knowledge information, receiving an answer to the inquiry, and outputting the receive data. Similarly, dependent claim 2 recites receiving and providing feedback information to the knowledge manager. Such extra-solution activities do nothing more than recite the use of a computer for receiving and transmitting information. As a result, such steps amount to nothing more than reciting well-understood, routine, and conventional activities of receiving and transmitting data (over a network), and storing and retrieving data from memory. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” with regards to the receiving step; “Storing and retrieving information in memory” with regards to the making an inquiry/searching, providing knowledge information, and receiving an answer steps; and “Presenting offers and gathering statistics” with regards to the outputting step).
	 Additionally, even if one were to consider that user feedback was being received and provided, this is a well-understood, routine, and conventional activity in searching, including in question-answering systems. See, e.g., Park et al.5, McCloskey et al.6, Kuchmann-Beauger et al.7, Provine et al.8, Lu et al.9, Livaditis10, and Rennison11.
	Lastly, the use of APIs for providing an interface to communicate with different systems, in addition to having integrative functions, is also well-understood, routine, and conventional. See, e.g., Martino12, Chang et al.13, Laredo et al.14, Micucci et al.15, Khosravy16, and Witkop et al.17
	
	When viewed as an ordered combination, the claims and their additional elements do not amount to significantly more than the judicial exception. Firstly, the claims recite the steps at a high level of generality and not a specific means for performing those functions18, and encompass methods of organizing human activity, i.e., certain activity between a person and a computer and managing personal behavior or relationships or interactions between people. Accordingly, the claims recite an abstract idea.
	Secondly, even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements are primarily directed to insignificant field-of-use limitations, describing the context rather than a particular manner of achieving any of the claimed steps. Merely stating the conditions under which the steps are executed (e.g., the use of computers, in the context of an API, in the context of selling/managing the data) only provides mere narrowing of what are otherwise abstract concepts. As stated previously however, merely narrowing or reformulating an abstract idea does not add “significantly more” to it.
	 The claims also recite insignificant extra-solution activities of receiving, transmitting, and storing and retrieving certain types of data, which is well-understood, routine, and conventional. Additionally, the fact that certain types of data are being operated on is nothing more than insignificant field-of-use limitations, as addressed previously.
	However, none of these additional elements, when taken in combination with the abstract steps recited in the claims, further limit how—by what technical process or structure—any of the claimed steps are accomplished, in particular, e.g., the inquiry/searching step.
Thus, even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. There is nothing inventive about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (“Venkataraman”) (US 2006/0106796 A1), in view of Micucci et al. (“Micucci”) (US 2014/0181013 A1).
	Regarding claim 1: Venkataraman teaches A knowledge providing device comprising:
	… the data API being configured to cause the knowledge providing device to execute an input step of receiving an input of information of an event which occurs in a unit (Venkataraman, [0071], where a stakeholder contacts the interactive diagnostic system with symptoms (i.e., “receiving an input information”) associated with a problem (i.e., “event”) being experienced or observed (i.e., “occurs”) with a resource/asset (i.e., “a unit”), which includes devices, systems, and/or components (Venkataraman, [0022]). See Venkataraman, [0095], where the processing is interfaced to APIs of the knowledge store (i.e., “the API being configured to cause…”));
	an inquiry step of making, based on the information of the event which is input, an inquiry for a cause of or a countermeasure against the event to a knowledge manager for managing and providing knowledge information that has been produced on a previous event that matches the event of which information is received in the input step (Venkataraman, [0071], where the interactive diagnostic system uses the symptoms to query the knowledge store 210, which results in identifying a cause for the problem (i.e., “cause of”), and thus corrective actions (i.e., “countermeasure against the event”). See Venkataraman, [0088], where the interactive diagnostic service may associate new or existing corrective actions with the questions and/or with the answers, and then update the knowledge store with these associations to reduce future iterations that may have initially occurred with back-and-forth with the user when a similar problem is encountered with a similar resource in the future. See Venkataraman, [0099-0100], where the answer set information returned from the knowledge store may be statistical problem resolution information or data, where probabilities may be recorded within the knowledge store based on frequencies associated with particular symptoms and/or answers and particular causes that were ultimately determined for their previous problems (i.e., “providing knowledge information that has been produced on a previous event that matches the event of which information is received in the input step”));
	a reception step of receiving, from the knowledge manager, data which includes an answer to the inquiry; and an output step of outputting the received data (Venkataraman, [0090], where once the cause of the observed problem is isolated and corrective actions determined, the interactive diagnostic service presents the cause of the observed problem and the corrective actions to the requester. See Venkataraman, [0100], where the system may also provide more than one potential cause to a requester and present the likelihood that each cause is the source of the requestor’s problem (i.e., “providing knowledge information that is produced on a same event as the event”)).
	Venkataraman does not appear to explicitly teach a plurality of pieces of data Application Programming Interface (API) each provided for an associated one of a plurality of types of knowledge information; and an integrated API that integrates handling of the plurality of pieces of data API and provides a function of operating the plurality of types of knowledge information on one operation screen.
	Micucci teaches a plurality of pieces of data Application Programming Interface (API) each provided for an associated one of a plurality of types of knowledge information (Micucci, [0305], where each content management data sources may require different APIs to establish access); and
	an integrated API that integrates handling of the plurality of pieces of data API and provides a function of operating the plurality of types of knowledge information on one operation screen (Micucci, [0305], where a universal API (i.e., “integrated API”) may be provided as an abstraction layer that normalizes access via different APIs to a plurality of content management data sources where the universal API can provide a single API syntax (i.e., “integrates handling of the plurality of pieces of data API”). See Micucci, [FIG. 31] and [0369], where a user interface (i.e., “one operation screen”) can display a plurality of files in a single portal regardless of whether the files are external to a database or the files are native to the database. Hence, a user can be provided with unified access to all their files located across many different data sources, including various actions related to each file (see item 3120 in [FIG. 31]) (i.e., “provides a function of operating the plurality of types of knowledge information on one operation screen”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Venkataraman and Micucci with the motivation of facilitating ease of communication with many disparate content management data sources (Micucci, [0305]).



Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (“Venkataraman”) (US 2006/0106796 A1), in view of Micucci et al. (“Micucci”) (US 2014/0181013 A1), in further view of Park et al. (“Park”) (US 2007/0219794 A1).
	Regarding claim 2: Venkataraman as modified teaches The knowledge providing device according to claim 1, but does not appear to explicitly teach wherein the data API causes the knowledge providing device to receive feedback information on the answer from a user and to provide the feedback information to the knowledge manager.
	Park teaches wherein the data API causes the knowledge providing device to receive feedback information on the answer from a user and to provide the feedback information to the knowledge manager (Park, [0086], where after providing the responses, the requester user may provide feedback indicating that one or more of the responses is lame, abusive, or excellent. The feedback may be provided to the Answer Reward Allocation Manager routine so that point allocation can be adjusted appropriately. See also Park, [0097], where the system receives feedback from a requester user, including determining whether one or more responses were marked as unhelpful, abusive, or a best response/other positive feedback. See Park, [0057], where various interactions may be programmatically provided to the system via one or more APIs provided by the system).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Venkataraman and Park. Venkataraman discloses in [0062] that knowledge of the knowledge store may be acquired through experience of users and feedback and observations they provide when communicating with the knowledge store and its information. Therefore, one of ordinary skill in the art would have been suggested by Venkataraman’s disclosure to include receiving feedback information on responses/answers as disclosed by Park with the motivation of determining an order to display previously answered questions to users (Park, [0097]).

	Regarding claim 4: Venkataraman as modified teaches The knowledge providing device according to claim 1, further comprising an event manager which detects the occurrence of the event so as to input related data of the event to the data API (Venkataraman, [0083], where symptoms may be specific or detailed enough such that an immediate cause for the observed problem is detected, and processing of the interactive diagnostic service may directly pick up at 340, where corrective actions are determined (otherwise, more focused questions are directed back to the initial requester in an effort to narrow the problem space). See Venkataraman, [0095], where the processing is interfaced to Application Programming Interfaces (APIs) of the knowledge store, and the processing is interfaced to a requestor’s interface that reports problems associated with resources). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (“Venkataraman”) (US 2006/0106796 A1), in view of Micucci et al. (“Micucci”) (US 2014/0181013 A1), in further view of Khosravy (“Khosravy”) (US 2012/0101975 A1).
	Regarding claim 5: Venkataraman as modified teaches An operation service system, but does not appear to explicitly teach wherein the operation service system sells and manages the data API executable by the knowledge providing device according to of claim 1.
	Khosravy teaches wherein the operation service system sells and manages the data API executable by the knowledge providing device according to of claim 1 (Khosravy, [0091], where the infrastructure for information as a service provides a new service or framework allowing developers and information workers to discover, purchase, and manage premium data subscriptions in any platform, where the infrastructure is an information marketplace that brings data, imagery, and real-time web services from various data providers and sources together into a single location that are unified under a common provisioning and billing framework. See Khosravy, [0092], where information as a service allows users to explore APIs across all content providers for blob, structured, and real-time web services, and consume third party data inside existing applications and database systems. See also Khosravy, [0106], where the infrastructure supports pay per use, pay for content, pay data fee, and data fees as a brokerage fee on a per-logical transaction basis, e.g., per API, per download, etc.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Venkataraman as modified and Khosravy (hereinafter “Venkataraman as modified”) with the motivation of providing information as a service on any platform involving a disparate number of content providers and proprietary schemas for defining data in a way that can be tracked and audited for all involved (Khosravy, [0003]), in addition to allowing the discovery and licensing of valuable data to improve existing applications or reports, bring together disparate data sets together to gain new insight into business performance and processes, e.g., aggregation algorithms, and allow instant and visual exploration of APIs across all content providers (Khosravy, [0092]). 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (“Venkataraman”) (US 2006/0106796 A1), in view of Micucci et al. (“Micucci”) (US 2014/0181013 A1), in further view of Khosravy (“Khosravy”) (US 2012/0101975 A1), in further view of Park et al. (“Park”) (US 2007/0219794 A1).
	Regarding claim 6: Venkataraman as modified teaches The operation service system according to claim 5, wherein … the knowledge production program shares part of an algorithm when the knowledge manager produces the answer (Venkataraman, [0099-0101] and [0112], where some answer set information may be statistical problem resolution information or data. Where the statistical problem resolution entities are adapted to house relationships, frequencies, and/or probabilities linking specific symptoms and/or answers to corrective actions, where probabilities or frequency counts and/or relationships may be stored and computed separately).
	Venkataraman as modified does not appear to explicitly teach wherein the operation service system further sells and manages a knowledge production program for a knowledge production server to register the knowledge information in the knowledge manager.
	Park teaches wherein the operation service system further sells and manages a knowledge production program for a knowledge production server to register the knowledge information in the knowledge manager (Park, [0027], where the system allows users to provide a response or other information in exchange for a designated payment. See also Park, [0087], where a Response Provider User Interaction Manager component allows response provider users to view open questions and receive responses as potential answers to the open questions. Responses may be provided at the same time as paid responses are being provided to the question by item provider users. See Park, [0088], where after receiving the response, the response is stored (i.e., “registered”) in an answer database 545 data structure).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Venkataraman as modified and Park with the motivation of incentivizing users to continue to provide answers (Park, [0101]).








Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
10 September 2022


    
        
            
        
            
    

    
        1 Alice Corp. v. CLS Bank Int'l, 573 U.S. __, 134 S. Ct. 2347 (2014) at p. 15.
        2 See Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 121 USPQ2d 1928 (Fed. Cir. 2017) at p. 24 (“Remotely accessing and retrieving user-specified information is an age-old practice that existed well before the advent of computers and the Internet…. the claimed invention does not recite any particular unique delivery of information through this mobile interface. Rather, it merely recites retrieving the information through the mobile interface. Nor do the claims describe how the mobile interface communicates with other devices or any attributes of the mobile interface, aside from its broadly recited function. Thus, the mobile interface here does little more than provide a generic technological environment to allow users to access information. And as we have previously observed, ‘[a]n abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet…. We conclude therefore that the…concept of remotely accessing user-specific information is abstract, and thus fails under step one”).
        3 See SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at p. 12 (“Some of the claims require various databases and processors, which are in the physical realm of things. But it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources InvestPic claims to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process”).
        4 See, e.g., SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at p. 12 (finding that bootstrap, jackknife, and cross-validation methods were all still particular methods of resampling, and thus simply provided further narrowing of what were still mathematical operations, citing Mayo, 566 U.S. at 88-89 where narrow embodiments of ineligible matter are still ineligible).
        5 Park et al. US Patent Publication No. 2007/0219794 A1 at [0033] (“the requester user may provide feedback to indicate that a particular response is the best of all responses, is lame, … or otherwise unhelpful…other types of feedback may instead be permitted (e.g., a relative and/or absolute ranking…such as usefulness…”).
        6 McCloskey et al. US Patent Publication No. 2016/0232221 A1 at [0042] (“as users submit questions…QA system 100 tracks the questions asked, the answers returned, … user feedback given for each answer, etc. into a question history database (DB)”). 
        7 Kuchmann-Beauger et al. US Patent Publication No. 2013/0262501 A1 at [0041] (“Feedback handler…processes feedback from users 110 on answers generated by answer generator 160…the feedback of users 110 on generated answers may be used for pattern learning”).
        8 Provine et al. US Patent No. 8,655,866 B1 at [7:6-14] (“The feedback link 310 allows users to provide feedback associated with the provided answer…”).
        9 Lu et al. US Patent Publication No. 2007/0106659 A1 at [0045] (“when a user is delivered a page containing a results list, he may choose to provide feedback on the results on the page, which will be submitted to a model which analyzes the feedback and adjusts the relevance methods and weights to increase the relevance of results delivered to users who subsequently access the search engine by entering a query which is the same, or different”).
        10 Livaditis. US Patent Publication No. 2007/0112758 A1 at [0087-0089], where feedback is received from other users to indicate how relevant search results were to a search query, which may aid a currently-searching user in accessing only the most useful and desirable search results.
        11 Rennison. US Patent No. 7,827,125 B1 at [6:4-34] (“After a user has been presented with search results, the user can provide feedback on the quality of the search results by rating how well a search result meets his or her criteria….The system can receive feedback from the user regarding quality of search results presented to the user in a first search…”)
        12 Martino. US Patent No. 5,680,551 A at [Abstract] (“A novel method of and system for heterogeneous connectivity and universal and generic interfacing for distributed applications and processes residing in a wide variety of computing platforms communicating over varied transport facilities, through an integrated set of lower-level programs and routines that handle specific services…available from applications and processes within varied complex computing and communications environments…effected by novel single-function software modules or verbs, called application programming interface (API), that together provide a consistent and universal interface through which application programs/processes can access the messaging communications services in a manner that isolates the applications and processes from the confusing and fast-changing communications environment…”)
        13 Chang et al. US Patent No. 6,308,178 B1 at [3:59-65] (“…system 10 is a pre-built, open application programming interface (“API”) which can operate as a conversion interface, providing one-time data transfer from source applications 12 to destination applications 14, and/or a standard interface providing periodic data exchange among applications”).
        14 Laredo et al. US Patent Publication No. 2015/0363493 A1 at [0004] (“As is well known by those of skill in the art, Application Programming Interfaces, or APIs, are increasingly important for integrating with different APIs, applications and functionalities. APIs are also important for companies and others, to enable partners and consumers to access respective company services and resources. An API ecosystem comprises an arrangement, such as a marketplace or developer site…”).
        15 Micucci et al. US Patent Publication No. 2014/0181013 A1 at [0063] (“Typically, content stored outside of an on-demand database service may be difficult to access from the on-demand database service…access to such content may be limited as various data repositories have different APIs for access and authentication requirements”); [0101] (“…an API 32 provides an application programmer [sic] interface to system 16 resident processes to users and/or developers at user systems 12”); and [0305] (“The content management data source may be identified via a universal API…a universal API may be provided as an abstraction layer that normalizes access to a plurality of content management data sources”).
        16 Khosravy. US Patent Publication No. 2012/0101975 A1 at [0091] (“the infrastructure for information as a service…is a new service or framework allowing developers and information workers to easily discover, purchase, and manage premium data subscriptions in any platform”).
        17 Witkop et al. US Patent Publication No. 2016/0267153 A1 at [0011] (described “…techniques for utilizing a collaboration space (e.g., an API store) to manage and expose…services to extended enterprise developers. Such systems and methods may provide a way to utilize APIs that removes the reliance on manual categorization of business capabilities”).
        18 See, e.g., Electric Power Group, slip op. at 2 (“At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea”)